

AMENDMENT TO ASSET PURCHASE AGREEMENT
 
This Amendment to Asset Purchase Agreement (the “Amendment”) by and between GPS
INDUSTRIES, INC. a Nevada corporation (“Buyer”) and UPLINK CORPORATION, a Texas
corporation (“Seller”) is made and entered into as of January 18, 2008 with
reference to the following:
 
A. Buyer and Seller have entered into that certain Asset Purchase Agreement
dated as of August 31, 2007 (the “Purchase Agreement”). Defined terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.
 
B. Concurrently with the execution of this Amendment, the parties are closing
the transfer of the Purchased Assets.
 
C. The parties wish to amend certain provisions of the Purchase Agreement as set
forth herein.
 
ARTICLE I.
AMENDMENT
 
The Purchase Agreement is hereby amended as follows:
 
1.1. Section 1.1 is hereby amended by adding at the end of the definition of
“Intellectual Property” the following: “including, without limitation, all
rights to the name “UpLink”.’
 

1.2.
Section 2.2(B) is hereby deleted.

 

 
1.3.
Sections 2.2(C) and (D) are hereby amended by adding to each such Section the
following:

 
“Attached as Appendix A is an updated Appendix A as of December 31, 2007, which
replaces in its entirely Appendix A as previously attached to the Purchase
Agreement.”
 

1.4.
Section 2.2 is further amended by adding the following as Sections (E) and (F):

 
“(E) Any liability (including costs of defense, settlement costs, and judgment
amount) the allegations in the Complaint entitled “ProLink Holdings vs. UpLink
Corporation et al.” (the “ProLink Case”) and any amended or subsequent actions,
if any, involving the same patents, namely Patent No. 6,236,940 (May 22,
2001)(Display Monitor for Golf Cart Yardage and Information System); Patent No.
6,470,242 (October 22,2002) (Display Monitor for Golf Cart Yardage); or Patent
No. 6,525,690 (Feb. 25, 2003) Golf Course Yardage and Information System with
Zone Detection. Buyer hereby elects to defend the ProLink Case, at its expense,
and Seller consents to such election.”
 
 
 

--------------------------------------------------------------------------------

 
 
“(F) The Parties agree that it will be necessary to reconcile the Assumed
Liabilities with actual figures as of the Closing Date as such information
becomes available. The Parties shall use their best efforts to update Appendix A
as of the Closing Date, within 30 days after the Closing Date, it being
understood that there will be no increase in the amount of the Assumed Liability
in Appendix A on line “Accrued partner fee - Club Car” to be assumed by Buyer.
The parties agree that Seller will not assume or retain any additional operating
liabilities as a result of this reconciliation which shall be consistent with
the line items and associated amounts contained in Appendix A. Seller’s retained
liabilities shall be those allocated to it in Appendix A in effect as of
Closing.”
 

 
1.5.
Section 2.3 (G) is hereby amended by adding at the end: “other than the Prolink
Case.”

 

 
1.6.
Section 2.3 (N) is hereby amended by adding at the end: “other than the Prolink
Case.”

 

 
1.7.
Section 2.3 is hereby further amended by adding a new subparagraph Q as follows:

 
“(Q) Amounts owed to Silicon Valley Bank.”
 

 
1.8.
Section 2.4(ii) is hereby amended by deleting “an aggregate amount of
$18,000,000” and substituting the following for subparagraphs (a), (b) and (c):

 
“(a) notes (the “Secured Notes”) in the aggregate principal amount of $1,521,328
payable in six equal monthly cash installments of $253,554.67 each, together
with interest on the unpaid balance thereon at prime plus 1%, commencing on
January 31, 2008 with a final principal and interest payment on June 30, 2008.
The Secured Notes will be secured by a security interest in the assets of Buyer
granted in a Security Agreement in the form attached hereto as Exhibit L (the
“Security Agreement”);
 
(b) 120,000 shares of Buyer’s Series B Preferred Stock (the “Preferred Shares”)
and warrants to purchase 4,918,033 shares of Buyer’s Common Stock (the
“Preferred Warrant”) at an exercise price of $0.122 per share; and
 
“(c) 142,083,334 shares of Common Stock (the “GPS Shares”) to be deposited in
Escrow pursuant to Section 8.4.”
 

 
1.9.
Section 2.4.1 is hereby amended by substituting “42%” for “34%” on the second
line and “(59,675,000)” for “(43,916,667)” on the third line.

 

 
1.10.
Section 2.5(B) is hereby amended by substituting “Closing” for “date hereof” in
the first line thereof.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
1.11.
Section 3.2(A) is hereby amended by deleting subparagraph (1) and adding at the
end thereof a new paragraph (ii):

 
“(ii) an agreement or agreements (the “Secured Holder Agreements”) from the
holders of the liens listed on Schedule 1.5, (2 and 13) that upon payment of the
Secured Notes such liens will be released.”
 

 
1.12.
Section 3.2(B) is hereby amended by adding at the end thereof new paragraphs
(7)-(10)

 
”(7) the Secured Notes;
 
(8) the Security Agreement and executed UCC-1s;
 
(9) the Series B Preferred Stock Certificate; and
 
(10) the Preferred Warrant.
 

 
1.13.
Section 4.9 is hereby amended by adding after “Schedule 4.9” on the first line:
“and the ProLink Case.”

 

 
1.14.
Section 4.12(B) is hereby amended by adding after “Schedule 4.12(b)” on the
first line “and the ProLink Case,”

 

 
1.15.
Section 4.12(E) is hereby amended by adding after “Schedule 4.12(e)” on the
first line “and the ProLink Case,”

 

 
1.16.
Section 4.16 is hereby amended by adding after “Schedule 4.16” on the first
line: “and the ProLink Case,”

 

1.17.
There shall be added a new Section 4.25 as follows:

 
“4.25 Club Car Agreement. Seller and Club Car, Inc. are currently engaged in
active negotiations to complete the Development Agreement and patent license
referred to in Section 6.13, and Club Car, Inc has not advised Seller that it
intends to terminate such negotiations.”
 

 
1.18.
Section 5.6 B is hereby amended by substituting “565,876,867” for “524,912,778”
and adding thereafter “which includes shares of Buyer’s Common Stock issuable
upon conversion of the Preferred Shares.”

 

 
1.19.
Section 5.6 D is hereby amended by adding “and the Preferred Shares” after “GPS
Shares” on the first line.

 

 
1.20.
Sections 5.9 and 5.10 are hereby amended by adding at the beginning of such
Sections: “Except for the ProLink Case,”

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

1.21.
There shall be added a new Section 6.13 as follows:

 
“6.13 Change of Name.
 
As soon as practicable following Closing (but in no event later than ten
business days), Seller shall change its corporate name to a name which does not
include UpLink or any similar name.”
 

1.22.
There shall be added a new Section 6.14 as follows:

 
“6.14 Club Car Agreement.
 
Seller shall continue to use its best efforts to complete the Development
Agreement and the IQLink non-exclusive patent license as generally outlined in
the Letter of Intent dated June 28, 2007 between Seller and Club Car, Inc.
attached hereto as Exhibit J with payment for development of at least $750,000
plus a royalty of at least $10 per vehicle for not less than 60,000 vehicles
(the “Minimum Terms”). Seller shall keep Buyer informed as to the status of the
negotiations and provide drafts of any proposed agreement. Provided that the
Minimum Terms have been met and the Development Agreement as completed is in
form and substance reasonably satisfactory to Buyer, upon execution, Seller
shall assign to Buyer (at or after Closing) the Development Agreement and Buyer
shall accept such assignment.”
 

 
1.23.
Section 7.1 is hereby amended by (a) adding “Except for the ProLink Case,” at
the beginning of (E) and (b) deleting (F).

 

 
1.24.
Section 7.2 is hereby amended by (a) adding “Except for the ProLink Case,” at
the beginning of (F), and (b) deleting (M),

 

 
1.25.
Section 8.5(A) is hereby amended by deleting such Paragraph and substituting the
following: “On the First Anniversary Date, all of the GPS Shares except for any
remaining Target Shares that continue to be subject to the Repurchase Right
shall be released from escrow to the extent such Shares otherwise to be released
are not necessary to cover the Offset Amount or the amount that in the
reasonable and good faith judgment of Buyer may be necessary to satisfy any
unresolved or unsatisfied Losses specified in any Claim Notice that has been
delivered in good faith and in accordance with the terms hereof prior to the
date of the scheduled release (a “Pending Claim Amount”).”

 
ARTICLE II.
SELLER’S SCHEDULES
 
Attached to this Amendment are Seller’s revised Schedules.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE III.
EFFECT OF AGREEMENT
 
Except as expressly set forth herein, the terms of the Purchase Agreement remain
in full force and effect.
 
IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
date first above written.
 
GPS INDUSTRIES, INC.,
a Nevada corporation
 
UPLINK CORPORATION,
a Texas corporation
     
By:
/s/ Douglas Wood
 
By:
/s/ Glenn A. Pierce, Jr.
 
Name:
Douglas Wood
   
Name:
Glenn A. Pierce, Jr.
 
Title:
Chief Executive Officer
   
Title:
Chief Executive Officer

 
 
- 5 -

--------------------------------------------------------------------------------

 